UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06483-JAK (SKx) Date March 13, 2020

 

 

Title Fernando Infanzon v. Allstate Insurance Company et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER DENYING PLAINTIFF’S COUNSEL’S
REQUEST FOR TELEPHONIC APPEARANCE AND
EXPANDING ORDER TO SHOW CAUSE

Plaintiff's counsel, Suzanne Rand-Lewis (CA SBN #126219), requests to appear
telephonically for the March 18, 2020, hearing on the Court’s order to show cause why
discovery sanctions should not be imposed. (ECF 51). The request is DENIED.

Ms. Rand-Lewis claims that she is unable to appear in person for medical reasons. But
the discovery record in this case reveals that she has used suspect medical excuses persistently
to shirk discovery obligations and to evade orders of the Court. (ECF 46, 47, 50-1 at 3, 5). So
the Court instructed counsel to provide—ex parte and in camera—basic medical
documentation to support her representation that she cannot appear in person for medical
reasons. What counsel submitted appears heavily redacted with an unknown person’s
signature. When asked to provide only the unredacted name and contact information for the
physician who signed that document, counsel flatly refused, citing an unfounded privacy
concern. The Court has no interest in counsel’s protected health information, which she is free
to redact. But the name and contact information for her physician is not protected health
information, and it would be submitted in camera in any case. Counsel’s refusal to permit
even basic verification of her physician’s existence only solidifies the Court’s reasonable
suspicion that the document is fabricated.

For this reason, Plaintiff's counsel is also ORDERED TO SHOW CAUSE on
Wednesday, March 18, 2020, at 10:00 A.M. why the Court should not refer Ms. Rand-
Lewis to the California State Bar for misleading the Court. See Cal. Bus. & Prof. Code §§
6068(d), 6103, 6106; Cal. Rule of Prof. Conduct 3.3. Ms. Rand-Lewis must appear in person as
ordered. She is also ordered to serve a copy of this order personally on Plaintiff. Failure to
comply with this or any other related Court order may subject counsel to contempt of court.
See 18 U.S.C. § 401 (2012); Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991); L.R. 83-7.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
